Citation Nr: 1208253	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-30 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of fractured jaw.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of shell fragment wound, right testicle.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of shell fragment wound, legs/knees.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of shell fragment wound, right hand.

5.  Entitlement to service connection for traumatic arthritis.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to June 1945.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had been received to reopen claims of service connection for residuals of fractured jaw; residuals of shell fragment wound, right testicle; residuals of shell fragment wound, right hand; and, residuals of shell fragment wound, legs/knees; and denied entitlement to service connection for traumatic arthritis, bilateral hearing loss, and tinnitus.  A notice of disagreement was filed in August 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.  The Veteran requested a Board hearing; however, withdrew his request in November 2011.

Even if the RO determines that new and material evidence was received to reopen the claims, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In a February 2009 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD), assigning a 10 percent disability rating.  In July 2009 the Veteran filed a notice of disagreement with the disability rating assigned.  A statement of the case was issued in October 2009; however, the Veteran did not file a substantive appeal.  Thus, this issue is not in appellate status.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

In April 2010, the Veteran filed an increased rating claim for PTSD, but this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of fractured jaw; residuals of shell fragment wound, right testicle; residuals of shell fragment wound, legs/knees; residuals of shell fragment wound, right hand; bilateral hearing loss.; and, tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In June 1978 and November 1979 rating decisions, the RO denied entitlement to service connection for residuals of fractured jaw; residuals of shell fragment wound, right testicle; residuals of shell fragment wound, legs; and, residuals of shell fragment wound, right hand.

2.  Additional evidence received since the RO's November 1979 decision, which denied entitlement to service connection for residuals of fractured jaw; residuals of shell fragment wound, right testicle; residuals of shell fragment wound, legs; and, residuals of shell fragment wound, right hand is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claims, and raises a reasonable possibility of substantiating the claims.

3.  Traumatic arthritis is not shown.


CONCLUSIONS OF LAW

1.  The June 1978 and November 1979 RO decisions are final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's June 1978 and November 1979 RO decisions, and the claims of service connection for residuals of fractured jaw; residuals of shell fragment wound, right testicle; residuals of shell fragment wound, legs; and, residuals of shell fragment wound, right hand, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Traumatic arthritis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Veteran is seeking to reopen previously denied service connection claims.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In any event, the Board finds that the March 2008 VCAA notice was in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), which established additional requirements with respect to the content of VA notice for claims to reopen.  

With regard to the Veteran's claim of service connection for traumatic arthritis, VA satisfied its duties to the Veteran in a VCAA letter issued in March 2008.  The letter predated the July 2008 rating decision.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The March 2008 letter has clearly advised the Veteran of the evidence necessary to substantiate his claim. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's lay statements, lay statements from fellow soldiers and family members, post-service private treatment records and VA outpatient treatment records.  The Veteran's service treatment records are unavailable for review as they may have been destroyed in a fire at the National Personnel Records Center (NPRC).  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed below, in light of the fact that the Veteran has not submitted any medical evidence showing that he has traumatic arthritis, a VA examination is not necessary to support the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to service connection for traumatic arthritis.

New & Material Evidence

Generally, an unappealed Board denial is final under 38 U.S.C.A. § 7104 and an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In December 1977, the Veteran filed claims of service connection for residuals of fractured jaw; residuals of shell fragment wound, right testicle; residuals of shell fragment wound, legs; and, residuals of shell fragment wound, right hand.  It was determined that service treatment records were unavailable as they were likely destroyed in the fire at the NPRC.  The evidence of record consisted of an April 1978 VA examination report which reflects diagnoses of SFW, right testicle; SFW both legs and right hand; and, fracture of jaw with possible neuralgia of mandible.  Also of record were lay statements from fellow soldiers and family members attesting to his shrapnel wound injuries in service and injury to the jaw.  

In a June 1978 rating decision, the RO denied entitlement to service connection for residuals of fractured jaw; residuals of shell fragment wound, right testicle; residuals of shell fragment wound, legs; and, residuals of shell fragment wound, right hand.  The RO acknowledged the diagnoses in the April 1978 VA examination report  but determined that the medical examination did not support the diagnoses.  

In August 1978, a June 1978 VA outpatient treatment record was associated with the claims folder which reflects that the Veteran claimed residuals of an old shrapnel injury received in the right scrotum and leg in 1943 and fragments were removed at the time of injury.  The Veteran underwent a right orchiectomy of the right scrotum.  

The Veteran also submitted additional lay statements from fellow soldiers and family members attesting to his shrapnel wound injuries in service and injury to the jaw.  The Veteran also asserted that he was awarded the Purple Heart.

In a November 1979 'Deferred or Confirmed Rating Decision,' the RO continued the denial of entitlement to service connection for residuals of fractured jaw; residuals of shell fragment wound, right testicle; residuals of shell fragment wound, legs; and, residuals of shell fragment wound, right hand.  The RO determined that the lay statements were not sufficient to overcome the lack of medical evidence and there was no evidence that a Purple Heart had been issued.  

The Veteran did not file a notice of disagreement with either the June 1978 or November 1979 rating decisions, thus the RO's decisions are final.  38 U.S.C.A. § 7105.

In December 1979, official confirmation was received by VA that the Veteran received the Purple Heart.

In January 2008, the Veteran filed a claim to reopen.  In a July 2008 rating decision, the RO determined that new and material evidence had been received to reopen the claims and denied the claims on the merits.  The following appeal ensued.  

In support of his claim to reopen, the Veteran submitted private treatment records, and VA outpatient treatment records were associated with the claims folder.  A private treatment record dated in March 1981 reflects pain in the right hip and right leg.  His past history indicated a history of shrapnel wound in the legs, especially his right upper leg.  A right hip x-ray was normal.  A November 1991 private treatment record reflects a ruptured epidermoid cyst.  Private treatment records dated in April 1991, September 1992, and February 2000 private treatment record reflects a past medical history of facial injury resulting in jaw facture with some dysfunction of the right forehead area and jaw; and history of shrapnel injury, resulting in surgical removal of the right testicle in 1978.  Private treatment records dated March to May 1993 reflect prepatellar bursitis, right knee.  

Moreover, confirmation of receipt of the Purple Heart constitutes new evidence as it has not previously been considered by the RO.  The Board notes that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).  Every reasonable doubt shall be resolved in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See id; see also 38 U.S.C.A. § 1154(b).  

As the evidence of record reflects that the Veteran was awarded the Purple Heart as a result of wounds sustained in action, the Board finds this award documents the Veteran's participation in combat.  Likewise, the lay statements of record from two fellow soldiers attest that the Veteran sustained shrapnel wounds during combat in service and sustained a jaw injury.  As detailed, service treatment records are unavailable.  In light of the Veteran's status as a combat Veteran, the lay statements from the Veteran and fellow soldiers constitute satisfactory lay evidence that the injuries occurred.  See id.

The Veteran's status as a combat Veteran is material as his lay statements and statements from fellow soldiers now constitute satisfactory lay evidence that the injuries to the legs, right hand, and testicle occurred.  Likewise, an August 2010 VA examination report does reflect findings of shrapnel fragmentation wound to the left upper extremity.  Notwithstanding this, as detailed the Veteran has submitted post-service medical of treatment of the legs, testicle, and jaw, and as detailed at the time of the prior rating decision the RO had determined that were was insufficient medical evidence.  The Board finds that the new evidence of record relates to unestablished facts necessary to substantiate the merits of the claims.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claims of service connection for residuals of fractured jaw; residuals of shell fragment wound, right testicle; residuals of shell fragment wound, legs; and, residuals of shell fragment wound, right hand are reopened.  38 U.S.C.A. § 5108.  

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In January 2008, the Veteran filed a claim of service connection for "traumatic arthritis."  The Board notes that the Veteran has separately claimed entitlement to residual disabilities of the legs/knees and right hand, and service connection has been established for residual disabilities of the left upper extremity.  The Veteran has not clarified in any lay statements the basis for his "traumatic arthritis" claim, and has not identified any specific extremity that has traumatic arthritis.  

Post-service treatment records dated from 1981 through 2008 reflect treatment for disabilities related to the knees, right hip, and shoulder; however, the records do not reflect any diagnosis of traumatic arthritis.  

In the absence of proof of a current disability of a traumatic arthritis, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A veteran's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  The Veteran has not specified a joint or joints affected by traumatic arthritis or submitted evidence showing that he has traumatic arthritis of any specific joint that is related to service.  In the absence of any competent evidence of traumatic arthritis, the Board must conclude the Veteran does not currently suffer from such a disability.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In the case of traumatic arthritis, this is not readily observable by medical experts much less lay persons, without x-ray or magnetic resonance imaging or other such testing.  The Veteran is not competent to diagnose traumatic arthritis or to determine its cause.  In summary, as there is no evidence of record reflecting a current disability of traumatic arthritis, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for traumatic arthritis


ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for claims of service connection for residuals of fractured jaw; residuals of shell fragment wound, right testicle; residuals of shell fragment wound, legs; and, residuals of shell fragment wound, right hand are reopened.  To this extent, the appeal is allowed.

Entitlement to service connection for traumatic arthritis is denied.


REMAND

Residuals of shrapnel fragment wounds to legs/knees and right hand

In August 2010, the Veteran underwent a VA examination which reflects findings of residuals of shrapnel fragment wounds to the left upper extremity, specifically the left biceps, left hand/thumb, and left forearm.  In light of satisfactory evidence of lay assertions of shrapnel fragment wounds to the legs/knees and right hand during combat in service and the VA examination findings of shrapnel fragment wounds to the left upper extremity, the Veteran should be afforded a VA examination to assess the nature and etiology of any claimed residuals of shrapnel 

fragment wounds to the legs/knees and right hand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Residuals of fractured jaw

The Veteran asserts that he injured his jaw during service, specifically that he was assaulted during service.  In light of the Veteran's lay assertions and the post-service findings of possible dysfunction of the right forehead area and jaw, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed residuals of fractured jaw.  See id.; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Bilateral hearing loss & tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus due to in-service noise exposure.  As detailed, the Veteran's receipt of the Purple Heart supports his participation in combat, and in light of his combat service the Board concedes that he had noise exposure in service.  An April 1991 private treatment record reflects hearing loss, almost certainly neurosensory hearing loss due to noise exposure.  An August 2005 private treatment record reflects the Veteran's report that he was exposed to loud noise during service.  The examiner's assessment was bilateral sensorineural hearing loss, longstanding probably secondary to noise exposure.  In light of conceded noise exposure and post-service diagnosis of hearing loss, the Veteran should be afforded a VA examination to assess the nature and etiology of his bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination with a physician to ascertain the nature and etiology of any current residuals of shrapnel fragment wounds to the legs/knees and right hand.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays or MRIs, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should be advised that a determination has been made that the Veteran's assertions of sustaining shrapnel injuries to the legs, knees, and right hand in service are credible in light of his receipt of the Purple Heart and combat service.  The examiner should also be advised that service treatment records are not available for review.

The examiner should determine the following:

a)  Does the Veteran have any residual shrapnel fragment wound in the right lower extremity that is at least as likely as not (a 50 percent or higher degree of probability) related to injury sustained in combat service;

b)  Does the Veteran have any residual shrapnel fragment wound in the left lower extremity that is at least as likely as not (a 50 percent or higher degree of probability) related to injury sustained in combat service;

c)  Does the Veteran have any residual shrapnel fragment wound in the right hand that is at least as likely as not (a 50 percent or higher degree of probability) related to injury sustained in combat service;

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If an opinion cannot be provided without resort to speculation, the examiner should so indicate.

2.  The Veteran should be scheduled for a VA examination with a physician to ascertain the nature and etiology of any current residuals of jaw fracture.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays or MRIs, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should be advised that a determination has been made that the Veteran's assertions of sustaining in-service injury to the jaw is credible.  The examiner should also be advised that service treatment records are not available for review.

The examiner should determine whether the Veteran has residuals of jaw fracture that is at least as likely as not (a 50 percent or higher degree of probability) related to injury sustained in service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If an opinion cannot be provided without resort to speculation, the examiner should so indicate.

3.  Schedule the Veteran for a VA audiometric examination to ascertain whether he currently suffers from bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, and the etiology of any bilateral hearing loss and tinnitus.  It is imperative that the claims file be made available to and be reviewed by the examiner.  

The examiner is advised that the Veteran had combat service during World War II, his noise exposure is conceded, and service treatment records are unavailable for review

If the Veteran suffers from bilateral hearing loss as defined by 38 C.F.R. § 3.385, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  

If the Veteran suffers from tinnitus, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its clinical onset in service or is otherwise related to the Veteran's period of service, to include in-service noise exposure.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If an opinion cannot be provided without resort to speculation, the examiner should so indicate.

4.  After completion of the above, the RO should readjudicate the Veteran's claims of service connection for residuals of shrapnel fragment wounds to the legs/knees and right hand; residuals of jaw fracture; bilateral hearing loss, and tinnitus, to include under the provisions of 38 U.S.C.A. § 1154(b).  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


